DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0193016 to Lim et al. (“Lim”).

As to claim 1, Lim discloses a computer-implemented method comprising:
receiving, using a hardware processor, a media content item (Fig. 1, elements 100, 102, Fig. 3 and paragraph 40, wherein a video/media content item is received and divided into smaller segments of frames); 
extracting, using the hardware processor, a plurality of features associated with one or more frames of the media content item (Fig. 1, element 106 and paragraphs 41, wherein a plurality of features are extracted from the frame segments of the received video/media content items, (e.g. motion vectors));
Fig. 1, element 110 and paragraphs 40-42, 55, 70-72, wherein at least one portion of the visual features (e.g. motion vectors) extracted from video/frame segments of a video is applied to a predetermined/learned highlight classifiers, represented by visual keywords, via comparison/matching with the features (e.g. motion vectors) of previously predetermined/learned visual keywords/events that correspond to identifiable spatial-temporal patterns of meaningful actions such as an attack scene near the penalty area in a soccer video (i.e. a sports highlight).  Additionally, see paragraphs 70-72, wherein classifiers output a likelihood score “G” that represents a degree to which a previously identified event associated with video content indicates a highlight); 
in response to determining that the feature matches the previously identified event, determining, using the hardware processor, whether the media content item contains a highlight (Fig. 1, elements 110, 116 and paragraph 42, 44 and 52, wherein the visual keywords/classifiers correspond to a plurality of previously identified events such as a plurality of different types of highlights in, for example, soccer or baseball videos and the comparison/matching is used to verify whether the video segment contains one of these sports highlights); and 
in response to determining that the media content item contains the highlight, designating, using the hardware processor, the media content item as containing the highlight (Fig. 1, element 118, paragraphs 45 and 63).


identifying a searchable keyword for the media content item in response to determining that the media content item contains the highlight (paragraphs 42, 57-60 and 62, wherein visual keywords correspond to the claimed searchable keyword); and 
updating a tag associated with the media content item with the searchable keyword (paragraphs 45 and 62, wherein the segment is then labeled with the searchable visual keywords).

As to claim 3, Lim discloses the method of claim 1, further comprising:
identifying a searchable keyword for the media content item in response to determining that the portion of the media content item contains the highlight (paragraphs 42, 57-60 and 62, wherein visual keywords correspond to the claimed searchable keyword); and
placing the media content item in a category for highlights based on the searchable keyword (paragraphs 45 and 62, wherein the segment is then labeled with the searchable visual keywords thereby placing the videos in categories).

As to claim 4, Lim discloses the method of claim 1, further comprising classifying the media content item using a plurality of highlight classifiers to generate a classification result, wherein the media content item is determined to contain the highlight based on the classification result (paragraphs 42, 57-60 and 62, wherein models correspond to highlight classifiers generating classification results).

paragraph 70, wherein 13-dimensions feature vector generated for each video segment correspond to event vectors).

As to claim 6, Lim discloses the method of claim 1, further comprising associating statistics recorded in-time with the media content item (paragraphs 45 and 70, wherein the number of frames in a segment are associated with the video segment corresponding to statistics recorded in-time).

As to claim 7, Lim discloses the method of claim 1, wherein the plurality of features extracted from the portion of the media content item include visual low-level frame-based features (paragraph 41).

	Regarding claims 8-14, please refer to the rejections of claims 1-7, respectively, above.  Lim further discloses a processor configured to carry out the processes disclosed in claims 1-7, see figure 6 and paragraphs 76-81.

Regarding claims 15-21, please refer to the rejections of claims 1-7, respectively, above.  Lim further discloses a non-transitory computer readable memory/medium and processor executing instructions stored in the memory to carry out the processes disclosed in claims 1-7, see figure 6 and paragraphs 76-81.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,867,212. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-21 are found as obvious variants in the limitations of claims 1-21, respectively, in USPN 10,867,212.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.  It is noted that article “Soccer Highlights Detection And Recognition Using HMMs” to Assfalg et al. also appears to discloses the limitations of at least claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665